DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments, see arguments, filed 02/08/2022, with respect to the rejection of claims 1-9 have been fully considered and are persuasive.  The rejection of claims 1-9 has been withdrawn. 
The following is an examiner’s statement of reasons for allowance: 
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to teach or suggest, alone or in combination:
An electronic component comprising: an element body; and an external electrode disposed on the element body, the external electrode including: a conductive resin layer; a solder plating layer arranged to constitute an outermost layer of the external electrode; an intermediate plating layer disposed between the conductive resin layer and the solder plating layer, the intermediate plating layer having electrical conductivity and better solder leach resistance than metal contained in the conductive resin layer; and an opening disposed in the intermediate plating layer, the solder plating layer being disposed on the conductive resin layer through the opening.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “an intermediate plating layer disposed between the conductive resin layer and the solder plating layer, the intermediate plating layer having electrical conductivity and better solder leach resistance than metal contained in the conductive resin layer; and an opening disposed in the intermediate plating layer, the solder plating layer being disposed on the conductive resin layer through the opening” in combination with the other claim limitations. 
Regarding independent claim 7, the prior art fails to teach or suggest, alone or in combination:
An electronic component comprising: an element body; and an external electrode on the element body, the external electrode including: a conductive resin layer; a plating layer (1) on the conductive resin layer, (2) having electrical conductivity, and (3) having an opening, wherein: a region of the conductive resin layer is exposed to the exterior of the external electrode through the opening, and the external electrode has an outermost surface that includes a surface of the plating layer and a surface of the region.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein: a region of the conductive resin layer is exposed to the exterior of the external electrode through the opening, and the external electrode has an outermost surface that includes a surface of the plating layer and a surface of the region” in combination with the other claim limitations. 
Cited Prior Art
PARK et al (US 2015/0022945) teaches relevant art in Fig. 1-2.
KIM et al (US 2015/0083475) teaches relevant art in Fig. 3.
NISHISAKA et al (US 2015/0279562) teaches relevant art in Fig. 1.
Park et al (US 9775232) teaches relevant art in Fig. 2A.
HATANAKA et al (US 2017/0330689) teaches relevant art in Fig. 1C-4A.
Lee et al (US 9875849) teaches relevant art in Fig. 1-4.
TERASHITA et al (US 2018/0174753) teaches relevant art in Fig. 1-2.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/              Primary Examiner, Art Unit 2848